Fourth Court of Appeals
                               San Antonio, Texas
                                      July 11, 2018

                                   No. 04-18-00184-CV

                       IN THE INTEREST OF M.W., A CHILD,

                From the 285th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017PA00474
                   Honorable Charles E. Montemayor, Judge Presiding


                                     ORDER
       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to July 13, 2018. No further extensions of time will be granted absent
extraordinary circumstances.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of July, 2018.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court